Exhibit 10.16

February 16, 2015

Gerry Salemme

Arlington, VA 22207

Dear Gerry,

This letter relates to your employment with Pendrell Corporation, a Washington
corporation (“Pendrell”). You have served as Pendrell’s full-time chief strategy
officer under the terms and conditions of an employment letter dated July 1,
2011, as supplemented by addenda dated August 25, 2014 and January 1, 2015
(collectively, the “Agreement”). We have mutually determined that your duties no
longer warrant full-time employment, which coincides with your desire to pursue
activities outside of Pendrell. Therefore, we wish to terminate the Agreement to
eliminate your full time employment relationship and replace the employment
relationship with the consulting relationship described in this letter. We have
agreed on the following.

As of the date of this letter (“Effective Date”), your employment is terminated
and you are relieved of your duties as Pendrell’s chief strategy officer.
Instead, you will be a consultant to Pendrell, with freedom to pursue
professional activities outside Pendrell, subject to (i) devotion of sufficient
time to perform your duties, as you deem necessary and appropriate; and (ii) the
absence of activities that interfere with the effective performance of your
duties to Pendrell.

In your new role, you will provide strategic advice, identify business
opportunities for Pendrell, and assess opportunities that are presented to you
by the Pendrell Board of Directors or Pendrell management. You will report to
the chairperson of Pendrell’s board of directors. You will perform these
services in a first class, professional manner with skill, care and diligence,
in compliance with all applicable federal, state, and local laws, ordinances,
and regulations. You will personally perform the services, and not retain third
parties to perform the services unless you obtain Pendrell’s prior written
consent, which shall be granted or withheld in Pendrell’s sole discretion. For
your consulting services, you will receive a monthly consulting fee of $20,000.

With the exception of your salary through the day prior to the Effective Date
and your 2014 performance bonus, which shall be paid to you on the first pay
roll date after the Effective Date, all payments under your terminated Agreement
will cease as of the Effective Date, and you are hereby relinquishing any and
all entitlement to or eligibility for bonus compensation and severance benefits,
including any amounts payable under the Agreement. Moreover, you will no longer
be eligible for any base salary, bonus, paid time off accruals, severance
benefits, 40l(k) matching contributions, insurance benefits or any other
employee benefits. As consideration for your agreement to relinquish all such
past and future benefits, Pendrell shall pay you, at the next regularly
scheduled payroll date following the Effective Date, a lump sum payment of
$455,000.

Either you or Pendrell may terminate the consulting relationship at any time
upon no less than 30 days advance written notice; provided, however, that before
Pendrell may terminate the relationship for Cause (defined below ), Pendrell
must provide you with the opportunity to cure the Cause within the 30-day notice
period. If Pendrell terminates the consulting relationship without Cause
(defined below) or if you terminate the consulting relationship for Good Reason
(defined below), Pendrell shall pay to you in lump sum upon termination a
termination fee of $455,000 and



--------------------------------------------------------------------------------

you shall retain and continue to vest in any existing equity awards through the
first anniversary of the termination date, subject to the terms and conditions
of Pendrell’s Stock Incentive Plan and your individual plan agreements. If you
terminate the consulting relationship for other than Good Reason or if Pendrell
terminates the consulting relationship for Cause, no further payments are due,
and vesting will cease on your existing equity awards on the termination date.

For purposes of this letter, “Cause” means continued willful material misconduct
or intentional failure to discharge duties, conviction or confession of a crime
punishable by law (except minor violations), personally engaging in activities
directly in competition with Pendrell’s existing business, or the performance of
an illegal act while purporting to act on Pendrell’s behalf, such as dishonesty,
fraud, unauthorized use or disclosure of confidential information or trade
secrets.

For purposes of this letter, “Good Reason” means your involuntary removal from
the Pendrell board of directors, a change in your reporting relationship (to
someone other than the chairperson of the board of directors), or an ownership
change at Pendrell (as defined in Section 382 of the Internal Revenue Code).

As a consultant, you are an independent contractor. Neither you nor any of your
employees or agents is entitled to participate in any of Pendrell’s benefit
plans. As an independent contractor, you may perform your work in the manner and
at times selected by you. You shall remain solely liable for the payment of any
salaries, income tax withholding, social security tax withholding, workers’
compensation insurance or disability insurance premiums, benefits, or other
obligations to your employees; provided, however, that Pendrell shall contribute
$750 per month through December 31, 2015 in order to retain and provide use of
Pendrell’s current office space in Washington, D.C. You shall not be Pendrell’s
agent, nor shall you have any right, authority or power to enter into any
commitments on behalf of Pendrell unless specifically authorized by Pendrell in
writing.

You will submit you r monthly invoices by e-mail to Pendrell for services
performed during the previous month, addressed to ap@pendrell.com. Pendrell will
pay invoices that are properly submitted within thirty (30) calendar days after
receipt.

In light of your continuing relationship with Pendrell, you shall retain and
continue to vest in any existing equity awards, subject to the terms and
conditions of Pendrell’s Stock Incentive Plan and your individual plan
agreements. So long as you continue as a director of Pendrell, you shall
maintain your rights under your existing director indemnification agreement. You
shall also retain any indemnification rights under your terminated Agreement.
You shall also remain obligated to keep Pendrell’s proprietary information
confidential according to the terms of your existing Non-Disclosure Agreement.
All such rights and obligations shall continue in full force and effect. Except
for those rights and obligations, this letter constitutes the final, exclusive
and complete understanding and agreement of the parties relating to the
consulting services that you will be providing to Pendrell.

We look forward to our continuing relationship with you.

 

Signature of Acceptance Sincerely, Pendrell Corporation

/s/ R. Gerard Salemme

/s/ Tim Dozois

By: R. Gerard Salemme By: Tim Dozois Title: Corporate Counsel